            Case 2:19-cv-01061-JHE Document 1 Filed 07/09/19 Page 1 of 5                              FILED
                                                                                              2019 Jul-09 PM 03:50
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                IN AND FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TAMMY WHITE, an individual,

       Plaintiff,

v.                                                    CASE NO.: __________________

COMMUNITY HEALTH SYSTEMS,
INC., a foreign corporation, and                             COMPLANT AND
AFFINITY HOSPITAL, LLC d/b/a                                  JURY DEMAND
GRANDVIEW MEDICAL CENTER, a
foreign limited liability company,

       Defendants.


                             COMPLAINT AND JURY DEMAND
       COMES NOW, Tammy White, by and through her undersigned attorneys and files the

instant Complaint and Jury Demand against Defendants Community Health Systems, Inc and

Affinity Hospital, LLC d/b/a Grandview Hospital and states the following in support:

                                           PARTIES

       1.      Plaintiff, Tammy White, is an individual and is a resident and citizen of Kimberly,

Jefferson County, Alabama.

       2.      Defendant Community Health Systems, Inc. (“CHS”) is Delaware corporation

with its principal place of business at 4000 Meridian Boulevard, Franklin, Tennessee 37067 with

registered agent for service at Corporation Service Company Inc, 641 South Lawrence Street,

Montgomery, Alabama 36104.

       3.      Defendant Affinity Hospital, LLC d/b/a Grandview Medical Center (“Affinity”),

is a subsidiary of CHS maintaining its principal address at 4000 Meridian Boulevard, Franklin,
            Case 2:19-cv-01061-JHE Document 1 Filed 07/09/19 Page 2 of 5



Tennessee 37067 and with registered agent for service at Corporation Service Company Inc, 641

South Lawrence Street, Montgomery, Alabama 36104.

       4.      Grandview Medical Center (“Grandview”) is located at 3690 Grandview

Parkway, Birmingham, Jefferson County, Alabama.

       5.      The incident which forms the basis of this case occurred on the Grandview

property in Jefferson County, Alabama.

                                  JURISDICTION AND VENUE

       6.      This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) based upon

the diversity of the parties. The amount in controversy exceeds, exclusive of interest and costs,

the sum of $75,000.00.

       7.      This Honorable Court has personal jurisdiction over Defendants because at all

relevant times they have engaged in substantial business activities in the State of Alabama. At all

relevant times Defendants transacted, solicited, and conducted business in Alabama through their

employees, agents, and/or sales representatives, and derived substantial revenue from such

business in Alabama.

       8.      Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim occurred within this

judicial district. Defendants conduct business in this judicial district.

                                               FACTS

       9.      This is a premises liability claim in which Tammy White alleges she was caused

to slip and fall and be injured on the Grandview property in Jefferson County, Alabama.

       10.     On or about November 30, 2017, the Plaintiff, Tammy White, was a visitor on the

premises of Grandview.
            Case 2:19-cv-01061-JHE Document 1 Filed 07/09/19 Page 3 of 5



        11.     Grandview negligently and dangerously left melting ice in the hallway, with no

visible warning, which caused Plaintiff to fall.

        12.     As a direct and proximate result, she was caused to sustain severe and permanent

injuries.

        13.     Immediately after her fall, Plaintiff sought medical treatment for severe right knee

pain.

        14.     Imaging dated December 28, 2017 indicated a large radial tear of the medial

meniscus in Plaintiff’s right knee.

        15.     Plaintiff required diagnostic arthroscopy of her right knee, partial medial

meniscectomy, and right knee chondroplasty of the patellofemoral joint on January 18, 2018.

        16.     The indications for surgery included that Plaintiff suffered right knee pain since

recent injury that has been recalcitrant to conservative treatment.

        17.     To date, Plaintiff continues to suffer right knee pain as a direct and proximate

result of her fall at Defendants’ facility.

                                       CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION
                                        NEGLIGENCE
                                     (Against all Defendants)

        18.     The Plaintiff avers that all of her injuries and damages were proximately caused

by the negligence and/or wantonness of the Defendants and/or their agents, servants, or

employees while acting within the line and scope of their employment for the Defendants.

        19.     At the time of the incident which is the subject of this action, Plaintiff was a

visitor on the premises Grandview.
           Case 2:19-cv-01061-JHE Document 1 Filed 07/09/19 Page 4 of 5



       20.     Plaintiffs injuries and damages were caused by the negligent failure of

Defendants, to use reasonable care to discovery and remedy a hazardous condition on the

premises and Defendants failure to provide Plaintiff and others similarly situated with a

reasonably safe environment.

                                         JURY DEMAND

       Plaintiff demands trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure and the Seventh Amendment of the U.S. Constitution.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, and severally, as follows:

               a) For general damages in a sum in excess of the jurisdictional minimum of this
                  Court;

               b) For medical, incidental and hospital expenses according to proof;

               c) For pre-judgment and post-judgment interest as provided by law;


               d) For consequential damages in excess of the jurisdictional minimum of this
                  Court;


               e) For compensatory damages in excess of the jurisdictional minimum of this
                  Court;


               f) For punitive damages in an amount in excess of any jurisdictional minimum
                  of this Court in an amount sufficient to deter similar conduct in the future and
                  punish the Defendants for the conduct described herein;


               g) For attorneys’ fees, expenses and costs of this action; and


               h) For such further and other relief as this Court deems necessary, just and
                  proper.
          Case 2:19-cv-01061-JHE Document 1 Filed 07/09/19 Page 5 of 5



Dated: July 8, 2019



                                     Respectfully submitted,

                                     /s/ Richard A. Wright
                                     RICHARD A. WRIGHT (ASB-6887-D57W)
                                     WETTERMARK & KEITH, LLC
                                     3595 Grandview Parkway, Suite 350
                                     Birmingham, Alabama 35243
                                     p. (205) 933-9500
                                     f. (205) 479-3877
                                     rwright@wkfirm.com
